Citation Nr: 0740583	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acute 
myeloid leukemia with multiple somatic complaints, and if so, 
whether the claim should be granted.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
peripheral neuropathy of the lower extremities, disability 
due to head injuries, and disability due to an allergic 
reaction to medicine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, has spouse and a nephew


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to January 
1983 and from February 1987 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
files.

The Board notes that at his March 2007 hearing, the veteran 
indicated his belief that an appeal had been perfected as to 
the issue of entitlement to service connection for a hernia.  
However, that issue was last adjudicated in September 2001, 
and there was no notice of disagreement filed with respect to 
it.  The veteran also indicated that he has filed claims of 
entitlement to service connection for disabilities of the 
thoracic and cervical spine, but that no action has yet been 
taken.  All three issues are accordingly referred to the RO 
for appropriate action.  

In addition, in the August 2006 VA Form 9, the veteran stated 
that he was seeking a total rating based on 
unemployability(TDIU) due to chronic neck and back pain.  The 
Board notes that the veteran filed a notice of disagreement 
with the RO's July 2004 decision denying a TDIU, but he 
withdrew his appeal in writing prior to the issuance of the 
statement of the case.  He also withdrew his appeal with 
respect to the peripheral neuropathy and leukemia claims 
listed on the first page above.  However, he reinstated the 
peripheral neuropathy and leukemia appeals by filing a 
subsequent notice of disagreement within the original appeal 
period.  He did not mention the TDIU claim in his subsequent 
notice of disagreement.  His appeal of that issue is 
therefore terminated.  See Hanson v. Brown, 9 Vet. App. 29 
(1996) [when a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable].  This 
matter is, however, referred to the RO as a new claim.  

The issue of entitlement to compensation under 38 U.S.C. § 
1151 for peripheral neuropathy of the lower extremities, 
disability due to head injuries, and disability due to 
allergic reaction to medicine is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the an unappealed rating decision of July 2003 denying 
service connection for acute myeloid leukemia includes 
evidence that relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of evidence already of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.

2.  The veteran has been diagnosed with acute myeloid 
leukemia, but it was not present within one year of the 
veteran's discharge from and is not etiologically related to 
service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for acute myeloid leukemia with 
multiple somatic complaints is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Acute myeloid leukemia with multiple somatic complaints 
was not incurred in or aggravated by active duty nor may its 
incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for acute myeloid leukemia.  The Board 
points out that, although the RO reopened the claim and 
adjudicated it on the merits, the Board must first examine 
whether the evidence warrants reopening of the claim.  This 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted]. 

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005, prior to its 
initial adjudication of the claim.  The April 2005 letter 
informed the veteran of the unique character of the evidence 
necessary to reopen his previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the veteran was not notified of the evidence 
necessary to establish a disability rating and effective date 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for leukemia.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide pre-decision notice with respect to those elements of 
the claim was no more than harmless error.

The veteran has been afforded appropriate VA examinations and 
service medical records and pertinent VA medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests leukemia to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 3.309(d) 
(3)(vi).

The diseases subject to presumptive service connection based 
on participation in a "radiation-risk activity" include 
leukemia (other than chronic lymphocytic leukemia).  38 
C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).  

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

As set out above, before the Board can evaluate the merits of 
a previously denied claim, it must first determine whether 
new and material evidence has been received with respect to 
that claim.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for a acute 
myeloid leukemia with multiple somatic complaints.  

At the time of the July 2003 rating decision, the only 
evidence as to whether the veteran's acute myeloid leukemia 
was related to service came from the veteran's own statements 
and from a VA outpatient treatment report which simply listed 
biological and chemical exposure during the Gulf War.  The 
subsequently received evidence includes a May 2004 opinion 
from a VA physician, which nominally relates the veteran's 
acute myeloid leukemia to chemical and radiation exposure 
during his military service.  This evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Further, as it contains an opinion rather than mere notation 
of claimed exposure, it is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim.  In the Board's view, this evidence 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that reopening of the veteran's 
claim of entitlement to service connection for acute myeloid 
leukemia is in order. 

Reopened Claim

The Board notes initially that the veteran alleges that his 
acute myeloid leukemia is a qualifying chronic disability 
under 38 C.F.R. § 3.317.  However, the record clearly shows a 
diagnosis of acute myeloid leukemia.  VA hospitalization and 
outpatient treatment records show that the veteran was so 
diagnosed in late 2001, and he underwent chemotherapy in 
early 2002 for this diagnosis.  A qualifying chronic 
disability under 38 C.F.R. § 3.317 is by definition one that 
cannot be attributed to any known clinical diagnosis.  See 38 
C.F.R. § 3.317(a)(1).  As the veteran's claimed 
symptomatology can and has been attributed to a known 
clinical diagnosis, the Board concludes that the veteran does 
not have a qualifying chronic disability under 38 C.F.R. § 
3.317.  Accordingly, the Board finds that service connection 
for acute myeloid leukemia is not in order on that basis.

The veteran has also contended that he acquired acute myeloid 
leukemia as a result of exposure to radiation in service.  VA 
regulations contain a presumption of service connection for 
certain disorders, including leukemia, where a veteran has 
participated in a radiation-risk activity.  In this case, the 
veteran does not contend and the record does not indicate any 
participation in a radiation risk activity as defined by VA 
regulation, or indeed any exposure to ionizing radiation.  
The veteran contends that he was exposed to microwave 
radiation, a nonionizing form of radiation, in conjunction 
with his duties in proximity to radio equipment.  Thus, as a 
matter of law, the presumptive provisions of sections 3.307 
and 3.309 do not apply.  In addition, the provisions of 
38 C.F.R. § 3.311 do not apply to claims based on exposure to 
nonionizing radiation.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for acute myeloid leukemia under the 
regular criteria for service connection.

Service medical records do not show that the veteran was 
found to have leukemia.  The report of examination for 
discharge in June 1992 shows that all pertinent systems were 
found to be normal on clinical evaluation.  Although the 
post-service medical evidence of record shows that the 
veteran was diagnosed with acute myeloid leukemia, there is 
no post-service medical evidence of such diagnosis until many 
years after the veteran's discharge from service.  The first 
diagnosis was in 2001, and the veteran has submitted blood 
test results indicating elevated readings as early as 1998.  
However, this is still more than five years after discharge.  

With respect to medical nexus evidence, the Board 
acknowledges that a VA physician stated his opinion in May 
2004 that the veteran's potential exposure to mustard gas 
and/or radiation during his service interval and the time 
from discharge to diagnosis are consistent with a primary 
leukemogenic event occurring while he was in service in the 
Gulf War Theater, which ended in 1991.  However, the Board 
notes two essential deficiencies with this opinion.  First, 
there is no indication from the service records that the 
veteran was exposed to mustard gas, or indeed to radiation.  
While the veteran is competent to describe his activities in 
service, he has not demonstrated that he possesses any 
expertise or basic competence in identifying mustard gas, or 
in estimating or evaluating his exposure to microwave 
radiation.  Therefore, because it is based exclusively on the 
veteran's unsubstantiated account of such exposure, the 
examiner's opinion is accorded no probative value.

Second, the VA physician did not differentiate between 
ionizing radiation and microwave radiation, which is the only 
type of radiation to which the veteran even contends he was 
exposed.  To the extent that the examiner's opinion 
encompasses microwave radiation, it is significant that the 
veteran does not contend that he sustained such exposure 
during the Gulf War, as the examiner's opinion specifies, but 
during his first tour of duty from "1977 - 81."  

In short, the May 2004 opinion appears to be a recitation of 
the veteran's unsubstantiated claims of exposure to radiation 
and chemical weapons.  As such, the Board accords the opinion 
no greater probative weight than the testimony on which it is 
based.  The veteran himself is not competent to offer a nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Reopening of the claim of entitlement to service connection 
for acute myeloid leukemia with multiple somatic complaints 
is granted.

Entitlement to service connection for acute myeloid leukemia 
with multiple somatic complaints is denied.


REMAND

Entitlement to compensation under 38 U.S.C. § 1151 for 
peripheral neuropathy of the lower extremities, disability 
due to head injuries, and disability due to an allergic 
reaction to medicine.

The veteran was diagnosed in April 2006 with severe 
peripheral neuropathy, chronic, ongoing and worsening.  This 
disability has been related by several medical professionals 
to the veteran's chemotherapy treatments, administered by VA.  
However, to qualify for compensation under 38 U.S.C. § 1151, 
in addition to additional disability or death caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA; in addition, it must be shown that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
such treatment; or an event not reasonably foreseeable.  The 
Board believes that this is a question that requires medical 
expertise, which the Board does not possess.  There is no 
medical opinion of record that addresses these crucial 
matters.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his peripheral neuropathy bilateral lower 
extremities, head injuries, and allergic 
reaction to medicine during the period of 
this claim or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
peripheral neuropathy of the lower 
extremities, disability due to head 
injuries, and disability due to an 
allergic reaction to medicine.  The claims 
folders must be made available to and 
reviewed by the examiner.

Any indicated studies should be performed.  

The examiner should provide an opinion 
with respect to each of the claimed 
disabilities as to whether there is a 50 
percent or better probability that the 
disability was caused by VA hospital care, 
medical or surgical treatment, or 
examination.  Any such additional 
disability should be specifically 
identified by diagnosis and current 
clinical findings.  

If any current additional disability is 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing such hospital 
care, medical or surgical treatment, or 
examination; or whether such additional 
disability was due to an event that was 
not reasonably foreseeable.  

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


